Citation Nr: 1704888	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-00 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Restricted Access Claims Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for headache disorder, to include sinus headaches.


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986, and from February 2003 to May 2004, to include service in Kuwait. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to the VA Restricted Access Claims Center (RACC) in St. Paul, Minnesota. 

This matter was originally before the Board in March 2014, where the claims for service connection for GERD and service connection for a headache disorder, to include sinus headaches, were remanded.  The merits of both claims were most recently remanded for addendum opinions in March 2016.  The case has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's GERD is not etiologically related to her first period of active service; the Veteran's GERD clearly and unmistakably preexisted her second period of active service, and was not aggravated by such service. 

2.  The preponderance of the evidence demonstrates that the Veteran's headache disorder is not etiologically related to her first period of active service; the Veteran's headache disorder clearly and unmistakably preexisted her second period of active service, and was not aggravated by such service. 





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for establishing service connection for a headache disorder, to include sinus headaches, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in March 2006, December 2009, and September 2010.  

VA has also fulfilled its duty to assist.  The Agency of Original Jurisdiction (AOJ) has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations during the appeal period.  The Veteran was afforded VA examinations for the underlying claims in August 2014 and September 2014, and addendum opinions were provided in November 2014, April 2016 and May 2016.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims. 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AOJ return the claims file to the examiner who offered the addendum opinion as to the etiology of the Veteran's headache disorder, taking into account the Veteran's reported history of headaches, and opining as to whether this disorder was aggravated by her active duty service.  The examiner offered an addendum opinion in April 2016.  In addition, the remand requested that the AOJ return the claims file to the examiner who conducted the August 2014 examination relating to the Veteran's GERD claim to opine as to whether the Veteran's disorder had its onset or is otherwise etiologically related to her first period of active duty service.  The examiner offered an addendum opinion in May 2016.  Development ordered in the previous remand was also completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

If a disability is not "noted" on entering service, there must be clear and unmistakable evidence showing that the disorder preexisted service and was not aggravated by service in order to rebut the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner, 370 F.3d at 1096.  If the government fails to rebut the presumption, the claim is one for service connection, not aggravation.  Id.

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes initially that no entrance examination report is of record for the Veteran's second period of service, beginning in February 2003.  The presumption of soundness cannot attach unless a Veteran is examined, accepted and enrolled for service.  38 C.F.R. § 3.304(b).  In this case, there is a report of medical history completed by the Veteran in February 2003.  In normal circumstances, this report is completed at the time of an examination; however, no examination report is of record.  As discussed below, even if the Veteran were afforded the presumption of soundness, a favorable finding for the Veteran, service connection would not be warranted.  To be clear the Board is not finding that an examination was performed in February 2003, but will discuss the legal criteria most favorable to the Veteran.    

III. GERD

The Veteran contends that GERD was incurred in or aggravated by her active service.  For the reasons that follow, the Board finds that the Veteran's GERD did not manifest during active service and was not a result of, or was otherwise aggravated by, active service.  As such, service connection is not warranted.

In March 2014, the Board remanded the claim for a VA examiner to determine whether the Veteran's November 2001 diagnosis of GERD was not aggravated (did not increase in severity beyond the natural progression of the disease) by her active service from February 2003 to May 2004.  The requested examination was conducted in August 2014.  The Board remanded the claim again for an addendum opinion in March 2016 to address whether the Veteran's GERD had onset during or was otherwise etiologically linked to her first period of active service from September 1983 to July 1986, noting that the Veteran's service treatment records from her first period of active service indicated an in-service diagnosis of gastroenteritis.  The addendum opinion was provided in April 2016. 

As an initial matter, the record clearly shows that the Veteran has a current diagnosis of GERD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's treatment records first indicate a diagnosis of GERD in between her periods of active service, in November 2001.  Most recently, an August 2014 VA examination notes a diagnosis of GERD and gastritis.  

Regarding the Veteran's first period of active service from September 1983 to July 1986, the Board finds that the Veteran's GERD did not manifest during, or was otherwise etiologically related to this period of service.  The April 2016 opinion concluded that there was no etiological relationship between the Veteran's incident of gastroenteritis in service and her later diagnosis of GERD in 2001.  In support of this opinion, the examiner found no evidence of GERD-related issues during this period, and explained that gastroenteritis was primarily due to lower gastrointestinal tract inflammations or infections, whereas GERD was related to the upper gastrointestinal tract.  Further, the examiner noted that the Veteran was not treated with any medications for GERD at that time, noting that in-service medications treated the gastrointestinal tract or were anti-diarrheal.  In addition to the VA examiner's opinion, the Board notes no other complaints of gastrointestinal-related issues in service treatment records for this period of active service, and the Veteran's separation exam in May 1986 was negative for stomach or intestinal concerns.  

The Veteran also contends, however, that preexisting GERD was aggravated by her second period of active service from February 2003 to May 2004.  As described above, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service.  38 U.S.C.A. § 1132.  While the Veteran's history of GERD prior to this period of service does not constitute a notation of that condition for the purpose of rebutting any presumption of soundness upon entry, it must nevertheless be considered with all other evidence in determining if the disease or injury preexisted service.  38 C.F.R. § 3.304(b)(1).  

The Veteran reported a history of acid reflux, including frequent indigestion/heartburn at entrance into service in 2003.  Also, the physician's summary within the February 2003 Report of Medical History notes medication for GERD.  Further, in the Veteran's August 2014 VA examination, the examiner opined that the Veteran's GERD clearly and unmistakably preexisted her active military service.  This opinion was based on treatment records showing GERD prior to entrance into service, and is not contradicted by any other medical opinion of record, and was based on the examiner's thorough review of the claims file to include the pre-service treatment records.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the Veteran clearly and unmistakably entered active duty with preexisting GERD in 2003. 

The analysis now turns to whether there is clear and unmistakable evidence that the Veteran's GERD was not aggravated by this period of active service.  As previously noted, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The August 2014 VA examiner found that there was no evidence in available records showing any definite or consistent worsening or aggravation of the Veteran's GERD during her second period of active duty.  Ultimately, the examiner opined it was clear and unmistakable that GERD was not aggravated by active duty in 2003 and 2004.  The examiner also opined that obesity is a contributing factor to the Veteran's current degree of GERD.  In addition, the veteran has stated that she feels her GERD is triggered by greasy foods.  According to the August 2014 examiner, this is consistent with gallbladder disease and would be unrelated to GERD.

There is no contrary medical evidence in the claims file.  See Colvin, 1 Vet. App. at 175.  In fact, the Board finds that the VA medical opinion is consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

While the Board acknowledges that the Veteran is competent to describe the subjective symptoms of her GERD, ascertaining whether a permanent worsening of a preexisting disorder beyond the natural progress of the disorder occurred during service requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Jandreau, 492 F.3d at 1377.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing a permanent worsening of her preexisting GERD beyond the natural progress of the disorder is not competent evidence and is accorded little probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, the Board finds that the Veteran's preexisting GERD clearly and unmistakably was not aggravated by her second period of active service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Headache Disorder

The Veteran contends that her headache disorder was incurred in or aggravated by her active duty service.  For the reasons that follow, the Board finds that the Veteran's headache disorder preexisted, but was not aggravated by, her second period of active duty service.  As such, service connection is not warranted.

In the Board's March 2014 remand, the VA examiner was asked to opine whether the Veteran's headache disorder at least as likely as not (a 50 percent probability or greater) had its onset during active service or is otherwise etiologically related to active service.  The Board noted that the Veteran's service treatment records reflect reports of frequent or severe headaches.  The examination was conducted in September 2014, and an addendum opinion was provided in November 2014.  The Board remanded the claim again in March 2016, asking the VA examiner to also address whether the Veteran's headache disorder was not aggravated (did not increase in severity beyond the natural progression of the disease) by her active service from February 2003 to May 2004.  The addendum opinion was provided in May 2016. 

As an initial matter, the record clearly shows that the Veteran has a current headache disorder for service connection purposes.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Most recently, the September 2014 VA examination notes a diagnosis of migraine headaches.  Migraine headaches are also affirmed by the November 2014 and May 2016 addendum opinions.  

The Board finds that the Veteran's headache disorder did not manifest during, or is otherwise etiologically related to her first period of active duty from September 1983 to July 1986.  Service treatment records from this period of service are silent for headache complaints, and treatment records do not indicate a manifestation of headaches within one year of service.  At her September 2004 examination the Veteran reported her headaches began in February 2003, decades after her first period of active duty service.  In the November 2014 addendum opinion, the VA examiner opined that it was less likely than not that her headache disorder manifested during that time, since review of the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of a headache disorder during this period of service.  

However, the examiner noted that evidence does suggest that the Veteran's headache disorder preexisted her second period of active service from February 2003 to May 2004.  Specifically, the Veteran's service treatment records relating to this second period of active service indicate a history of frequent or severe headaches upon entrance.  

As described above, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service under 38 U.S.C.A. § 1132.  While the Veteran's noted history of headaches on her entrance examination for this period of service does not constitute a notation of that condition for the purpose of rebutting the presumption, it must nevertheless be considered with all other evidence in determining if the disease or injury preexisted service.  38 C.F.R. § 3.304(b)(1).  

The Veteran sought treatment with VA for new onset headaches in January 2003, one month prior to her entrance examination.  The May 2016 VA examiner opined after a review of the Veteran's entire claims file that the Veteran's headache disorder "clearly and unmistakably existed prior to service."  This finding was based on medical records showing treatment for migraine headaches prior to entrance.  Therefore, the Board finds that, although a headache disorder may not have been diagnosed at entry into service in 2003, any presumption of soundness upon entry is rebutted by clear and unmistakable evidence that the Veteran had a headache disorder that preexisted service.  

The analysis now turns to whether there is clear and unmistakable evidence that the Veteran's preexisting headache disability was not aggravated by this period of active service.  As previously noted, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The May 2016 VA examiner opined that the Veteran's headache disorder was not aggravated beyond its natural progression during this period of active service and instead became less severe.  The examiner noted that, while the Veteran had a history of severe headaches before service, those severe headaches resolved.  The Veteran then had only intermittent headaches before her deployment.  Although the Veteran noted headaches on her separation examination, the Veteran's service treatment records are negative for complaints of headaches.  Further, the Veteran did not complain of headaches again until several years following this period of service.

There is no contrary medical evidence in the claims file.  See Colvin, 1 Vet. App. at 175.  In fact, the Board finds that the VA medical opinions are consistent with the Veteran's service and post-service treatment records.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Further, while the Board acknowledges that the Veteran is competent to describe the subjective symptoms of her headaches, ascertaining whether a permanent worsening of a preexisting disorder beyond the natural progress of the disorder occurred during service requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Jandreau, 1 Vet. App. at 175.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing a permanent worsening of her preexisting headache disability beyond the natural progress of the disorder is not competent evidence and is accorded little probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Therefore, the Board finds that the Veteran's preexisting headache disability clearly and unmistakably was not aggravated by her second period of active duty service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a headache disorder, to include sinus headaches, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


  ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a headache disorder, to include sinus headaches, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


